Title: From John Adams to William Tudor, Sr., 11 August 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy August 11th. 1818

The “Defence of the New England Charters” by Jer. “Dummer” is, both for Style and matter, one of our most classical American Productions. “The feelings, the manners and Principles which produced the Revolution,” appear in as vast Abundance in this Work, as in any, that I have read. This beautiful Composition, ought to be reprinted and read by every American who has learned to read. In pages 30 and 31, this Statute of 7th and 8th of King William, Chap. 22. Sect. 9th. is quoted “All Laws, By Laws Usages or Customs, at this time, or which hereafter Shall be in practice, or endeavoured or pretended to be in force or practice in any of the Plantations, which are in any  wise repugnant to [the before mentioned Laws or any of them, So far as they do relate to the Said Plantations, or any of them, or which are any Ways repugnant to] this present Act, or any other Law hereafter to be made in this Kingdom, So far as Such Law Shall relate to And Mention the Plantations, are illegal, null and void, to all intents and purposes whatsoever.” This Passage Mr Otis quoted, with a very handsome Elogium of the Author and his book. He quoted it for the Sake of the Rule established in it by Parliament itself for the Construction of its own Statutes. And he contended that by this rule there could be no pretence for extending Writts of Assistance to this Country. He also alluded to many other passages in this Work, very applicable to his purpose, which any Man who reads it, must perceive, but which I have not time to transcribe.
If you, or your inquesitive and ingenious Son, or either of my Sons, or Grandsons, or great Grandsons, Should ever think of these Things it may not be improper to transcribe from a Marginal Note at the End of this Statute, an enumeration of the “Further Provisions concerning Plantations. 11.W.3. c.12; 3.4. of An c.5. and 10.; 6 of An. c.30.; 8 of An. c.13.; 9th of An.c.17.; 10 An. c.22 and 26.; 4. Gco, 1.c.11; 8. Gco.1. c.12 and 13:; 13. Gco.1. c.5. 3. Gco.2. c.12 and 28. 4. Gco.2. c.5 5. Gco. 2. c. 7. and 9. 6. Gco 2. c.15.,  8. Gco.2. c.13; 8.Gco.2.c.19; 12 Gco 2. c.30; 15 Gco.2. c.31 and 33; 24.Gco.2. c.51 and 53; 29.Gco.2 c.5 and 35; and 30. Gco.2.c.9.
The Vigilance of the Crown Officers and their learned Counsell on one Side and that of Merchants Patriots and their Counsell on the other, produced, every thing in any of these Statutes which could favour their respective Arguments. It would not only be ridiculous in me, but culpable, to pretend to recollect all that was produced. Such as I distinctly remember I will endeavour to introduce to your Remembrance and Reflections.
Molasses or Melasses, or Molosses
For by both of all These Names, they are designated in the Statutes. By the Statute of the Second Year of our glorious  deliverers King William and Queen Mary, Session Second, Chapter four Section 35 “For every hundred Weight of Molosses, containing 112 Pounds, imported from any other place than the English Plantations in America Eight Shillings over and above what the Same is charged with, in the Book of Rates.”
The next Statute, that I recollect, at present to have been introduced, upon that occasion, was the Sixth of George the Second, Chapter Thirteen “An Act for the better Securing and encouraging the Trade Of his Majesty’s Sugar Colonies in America.”
Cost no but it will, I must transcribe the first Section of this Statute, with all its Parliamentary Verbiage. I hope Some of my fellow Citizens of the present or Some future Age will ponder it.
“Whereas the Welfare and Prosperity of your Majestys Sugar Colonies in America, are of the greatest Consequence and importance, to the Trade, Navigation and Strength of this Kingdom, and Whereas the Planters of the Said Sugar Colonies have of late Years, fallen under Such great discouragements, that they are unable to improve or carry on the Sugar Trade, upon an equal footing, with the foreign Sugar Colonies, without Some Advantage and relief be given to them from Great Britain: For Remedy Whereof, and for the good and Welfare of your Majesty’s Subjects We, your Majesty’s most dutifull and loyal Subjects, The Commons of Great Britain assembled in Parliament, have given and granted unto your Majesty, the Several Ratesand respective Rates and Duties herein after mentioned, and in Such manner and Form as is herein after expressed; and do, most humbly beseech Your Majesty, that it may be enacted, and be it enacted by the Kings most excellent Majesty, by and with the consent of the Lords Spiritual and Temporal, and Commons in this present Parliament assembled, and by the Authority of the Same, that from and after the twenty-fifth day of December, one thousand Seven hundred and thirty three, there Shall be raised levied, collected and paid, unto and for the Use of his Majesty, his Heirs and Successors, upon all Rum or Spirits of the Produce & Manufacture of any of the Colonies or Plantations in America, not in the possession or under the Dominion of his Majesty, his Heirs and Successors, which at any time or times, within or during the continuance of this Act, Shall be imported or brought into any of the Colonies or Plantations in America, which now are or hereafter may be, in the Possession or under the dominion of his Majesty his Heirs or Successors the Sum of Nine Pence Money of Great Britain to be paid according to the proportion and Value of Five Shillings and Six Pence the Ounce in Silver for every Gallon there of, and after that Rate for any greater or lesser quantity; and upon all Molasses or Syrups of Such foreign Produce or Manufacture, as aforesaid, which Shall be imported, or brought into any of the Said Colonies of or belonging to his Majesty The Sum of Six Pence of like Money for every Gallon thereof, and after that Rate for any greater lesser Quantity; And upon all Sugars and Paneles of Such foreign Growth Produce or Manufacture as aforesaid, which Shall be imported into any of the Said Colonies or Plantations, of or belonging to his Majesty, A Duty after the Rate of Five Shillings of like Money for every hundred Weight Avordupoise of the Said Sugar and Paneles and After that rate, for a greater or lesser quantity.”
Now Sir, will you be pleased to read Judge Minots History Vol. 2d. from page 137 to page 140 ending with these Words “But the Strongest Apprehensions arose from the publication of the orders for the Strict Execution of the Molasses Act, which is Said to have Caused a greater Alarm in the Country, than the taking of Fort William Henry did in the Year 1757.” This I fully believe and certainly know to be true; for I was an Eye and Ear Witness of both these Alarms. Witts may laugh at our fondness for Molasses and We ought all to join in the laugh with as much good humour as General Lincoln did. General Washington however always asserted and proved that Virginians loved Molasses as well as New Englandmen did. I know not why We Should blush to confess that Molasses was an essential Ingredient in American independence. Many great Events have proceeded from much Smaller Causes. Mr Otis demonstrated how these Articles of Molasses and Sugar, especially the former, entered into all and every branch of our Commerce Fisheries, even Manufactures and Agriculture. He asserted this Act to be a Revenue Law, a Taxation Law, made by who had no feeling for Us, and whose Interest prompted them to tax Us to the quick. Pray, Mr Tudor calculate the Amount of these Duties upon Molasses and Sugar. What an enormous Revenue for that Age! Mr Otis made a Calculation and Shewed it to be more than Sufficient to Support all the Crown Officers.
John Adams